DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed 1/05/21 on has been fully considered and made of record.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
“the step of” (claim 1, line 4) should be changed to:--“steps of”--.
“and supplying a molding resin into the molding die through a  supply opening formed in the molding die  to seal  the plurality  of devices disposed on the wiring board in the molding resin” (claim 1, lines 6-8) should be updated to: --“ and sealing the  plurality of devices disposed on the wiring board in the molding resin by  supplying a molding resin into the molding die through a  supply opening formed in the molding die  to form the plurality  sealed  devices disposed on the wiring board”--.
“thereafter, movlng” (claim 1, about line 14) should be changed to:--“final sintering the wiring board by moving”--.
	“resin while keeping a thickness of the packaged board uniform” (claim 1, about line 22) should be changed to:--“ resin while keeping a thickness of the sealed sintered molding thickness uniform to form the packaged board ”--.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection.
.    Claims 1-5 would be allowable pending correction of the minor informality listed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt